Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Claims 21, 23, 27-35, 37, 39, and 41-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “each dictionary block comprising a plurality of value blocks, each value block comprising a value ID and comprising a plurality of string values…loading the selected dictionary block from persistent storage into memory in response to determining that the value ID is present in the dictionary block,” as set forth in claims 21, 34, and 37.
The closest prior art, Smith in view of Yoshimura, however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.
CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
8/18/2022